Citation Nr: 1433714	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-49 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from September 2002 to December 2004.  He died in May 2008; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.


FINDING OF FACT

The evidence of record shows that the Veteran's service-connected PTSD resulted in alcohol abuse which, in turn, contributed substantially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death are met. 
38 U.S.C.A. §§ 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3,310, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal; no discussion of VA's duty to notify or assist is necessary.

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

A Veteran's death will be considered due to a service-connected disability where the evidence establishes that a service-connected disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; and, degenerative disc disease, rated as noncompensable.  An autopsy shows the Veteran died from drowning with the final pathologic diagnoses as drowning; no evidence of trauma; and postmortem blood ethanol 0.29 g/dL.

VA treatment records from the March 2007 until the Veteran's death note a significant history for alcohol abuse, including: inpatient treatment in March 2007; involvement in a serious alcohol-related car accident in June 2007; losing his job due to alcohol; and admitting to self-medicating with beer, whiskey and wine.  

In a June 2008 letter, the Veteran's treating VA psychiatrist reviewed the Veteran's medical record and noted that the Veteran's alcohol consumption escalated after his PTSD symptoms appeared.  The doctor noted that the Veteran's wife reported that the Veteran's insomnia and nightmares had exacerbated three weeks before his death and that he had relapsed on alcohol.  Based on his treatment and collateral information, the doctor opined that the Veteran's alcoholism was directly related to his PTSD and that alcohol was the Veteran's major coping mechanism in dealing with his emotional pain as a result of his duty in Afghanistan.   

Similarly, another VA doctor wrote in June 2008 that the Veteran suffered from PTSD due to his military service in Afghanistan, and had alcoholism due to his mental distress.  

An April 2010 VA examiner opined that the Veteran's alcoholism was at least as likely as not a contributory cause of the Veteran's death.  The examiner noted that it is at least as likely as not that the Veteran's intoxicated state prevented him from executing his swimming skills or any survival skills.  The examiner noted that he performed a VA examination on the Veteran in April 2008 and that the Veteran admitted to engaging in risk-taking activities in his leisure time.  

All of the elements for service connection for the cause of death are satisfied.  The June 2008 opinion shows that alcohol abuse was secondary to PTSD and the April 2010 VA examiner opined that the Veteran's alcoholism was at least as likely as not a contributory cause of the Veteran's death.  Given that the alcohol consumption was secondary to the PTSD, the Board finds that it did not amount to willful misconduct that would preclude compensation.  Resolving reasonable doubt in favor the appellant, the Board finds that the criteria to establish service connection for the Veteran's cause of death, as related to service connected PTSD, have been met and the claim is also granted on this basis. 






ORDER

Service connection for cause of the Veteran's death is granted. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


